pvgtpcn cid 4gxgpwg cid 5gtxkeg grctvogpv cid qh cid vjg cid 6tgcuwt 9cujkpivqp cid cid cid cid 2gtuqp cid vq cid qpvcev cid 6gngrjqpg cid 0wodgt cid 4ghgt cid 4grn cid vq cid cc te_ge eo2 plr-115368-00 cvg cid date number release date index numbers cid legend authority tribe date x ordinance city dear this is in reply to a letter dated date and subsequent correspondence requesting a ruling that authority is an integral part of tribe for purposes of sec_7701 and sec_7871 of the internal_revenue_code facts tribe is included on the list of tribal entities published by the secretary of the interior in the federal_register see fed reg tribe is also included in the list of indian tribal governments provided in revproc_83_87 1983_2_cb_606 this is a list of indian tribal governments that are to be treated as states for certain federal tax purposes pursuant to sec_7701 and sec_7871 of the code the tribal constitution provides that the business ventures of tribe shall be conducted by tribal businesses established by written charter issued by the tribal legislature by ordinance on date x the tribal legislature chartered authority pursuant to ordinance according to ordinance the purpose of authority is to provide for the means to develop construct conduct and manage a gaming business in city authority is governed by a board_of directors that consists of nine members six of the directors are tribal legislators and three are tribal members who are not legislators under the tribal constitution tribal businesses are established for purposes of management only the constitution directs that the tribal legislature shall not interfere with the business decisions of the management of the tribal businesses however the directors are appointed by the legislature and serve at the pleasure of the legislature the constitution further provides that the legislature may establish uniform rules governing the establishment and operation of tribal businesses finally the constitution provides that the tribal legislature may terminate the charter of authority tribe is the owner of the property on which authority is to construct and manage the gaming facilities tribe represents that it will have the sole proprietary interest in the gaming activities pursuant to the constitution profits from tribal businesses shall be shared with the tribe on an equitable basis according to ordinance the profits authority realizes from the gaming operation shall be disbursed to tribe each month except that authority may retain such sums as are reasonable and necessary for incidental operation expenses for the establishment and maintenance of reserve accounts as the board deems reasonably necessary the constitution requires that regular reports on the financial status of the tribal businesses shall be made to the tribal legislature and to the tribal members ordinance provides that the tribal legislature shall choose an independent public accounting firm to establish an accounting system for authority and carry out an annual audit of authority law analysis in 308_fsupp_761 d md rev’d on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic’s charter the full faith and credit of the state was not pledged for mssic’s obligations only three of eleven directors were selected by state officials the district_court rejected mssic’s claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court’s analysis about the treatment of state created enterprises in state of michigan and 40_f3d_817 th cir rev’g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court’s opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court’s reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from the state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of the state sec_301_7701-1 et seq of the procedure and administration regulations the so-called check-the-box_regulations support the position that an entity that is recognized as separate from a state or political_subdivision for local law purposes may still be an integral part of that state political_subdivision sec_301_7701-1 provides in part that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state in determining whether an enterprise is an integral part of the state it is necessary to consider all of the facts and circumstances including the state’s degree of control_over the enterprise and the state’s financial commitment to the enterprise the control tribe exercises over authority is substantial according to the tribal constitution authority’s board_of directors serves at the pleasure of the tribal legislature the legislature appoints all nine members of the board_of directors six of the appointed directors are required to be members of the tribal legislature the tribal legislature created authority for the purpose of managing a tribal business on tribally owned property the tribal legislature is empowered by the tribal constitution to enact uniform rules to govern tribal businesses such as authority finally the tribal legislature has the power to terminate authority’s charter the financial commitment tribe has made to authority is also substantial tribe will purchase the land to be used for the gaming enterprise tribe will hold the sole proprietary interest in the gaming activities profits from the gaming business are turned over to the tribe by authority every month authority must provide regular financial reports to tribe authority’s accounting system was set up by and its annual audits are carried out by an independent accounting firm chosen by tribe conclusion accordingly after considering the financial commitment that tribe has made to authority and the degree of control exercised over authority by tribe we conclude that authority is an integral part of tribe no opinion is expressed on the federal tax consequences of any particular transaction no opinion is expressed as to whether tribe may be treated as a state for purposes of sec_7871 relating to excise_taxes or sec_7871 relating to tax-exempt_bonds or whether tribe satisfies the specific requirements of sec_7871 or sec_7871 of any particular transaction specifically this ruling does not conclusively establish that tribe qualifies for a particular federal income or excise_tax benefit this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief tax exempt and government counsel entities enclosures copy of this letter copy for sec_6110 purposes
